DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/27/2021. The examiner acknowledges the amendments to claims 7 and 12-13. Claims 1-6 are cancelled. Claims 7-18 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 10/27/2021, with respect to the USC 103 rejections of claims 7-18 have been fully considered and are persuasive.  The USC 103 rejections of claims 7-18 have been withdrawn. 

Allowable Subject Matter
Claims 7-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 7 and 14 disclose allowable subject matter comprising “…ΔVavg, which is an average value for the difference between the maximum voltage value Vmax and the minimum voltage Vmin…to calculate the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation.”

Claims 8-11 are allowed for depending from claim 7.
Claims 15-18 are allowed for depending from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791